(Rev 3/18)
                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF ALASKA
                                          WITNESS LIST


Case No.: 3:19-cr-00093-TMB                                    Judge: TIMOTHY M. BURGESS

Title: U.S.A.
  vs.
       JAMES EDWARD BARBER
Dates of Hearing/Trial: September 3, 2020
Deputy Clerk/Recorder: CAMILLE WHITE
Official Reporter:         R. JOY STANCEL
                                        WITNESSES

    DATE       START       END TIME     W-                 WITNESS NAME             CALLED
                TIME                                                                  BY

   9/3/2020   8:44:26 AM   9:13:44 AM W-1 YANG DAO MOUA                               PLT

   9/3/2020   9:16:48 AM 11:48:27 AM W-2 CHRISTOPHER HOKE                             PLT

   9/3/2020   1:06:09 PM   1:36:01 PM: W-3 DANIEL REBHAN                              PLT

   9/3/2020   1:36:48 PM   1:56:20 PM   W-4 DALE LINTON                               PLT

   9/3/2020   2:26:30 PM   2:54:51 PM   W-5 SARAH LYNN FOREMAN                        PLT

   9/3/2020   3:06:50 PM   3:31:47 PM   W-6 DAUDI FOSTER                              DEF




              Case 3:19-cr-00093-TMB-MMS Document 289 Filed 09/04/20 Page 1 of 1
